786 F.2d 1203
252 U.S.App.D.C. 41
Jane DOEv.UNITED STATES of America, et al.
No. 84-5613.
United States Court of Appeals,District of Columbia Circuit.
April 4, 1986.

Before ROBINSON, Chief Judge, and WRIGHT, WALD, MIKVA, EDWARDS, GINSBURG, BORK, SCALIA, STARR, SILBERMAN and BUCKLEY, Circuit Judges.
ORDER
Appellees' suggestion for rehearing en banc has been circulated to the full Court.  A vote was requested and at least a majority of the judges of the Court in regular active service have voted in favor of the suggestion.  Upon consideration of the foregoing, it is
ORDERED, by the Court en banc, that appellees' suggestion for rehearing en banc is granted and it is
FURTHER ORDERED, by the Court en banc, that the opinion and judgment of January 17, 1986, 781 F.2d 907, be, and the same hereby are, vacated.


1
A future order of the Court will govern further proceedings in this case.